Citation Nr: 1726227	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  07-20 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for blindness in both eyes, to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Marian H. Neudel, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to December 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In July 2013, the Board remanded the claim for additional development. 


FINDING OF FACT

Competent (medical) evidence establishes that the Veteran's service-connected diabetes mellitus was an etiological factor for his development of retinopathy.  


CONCLUSION OF LAW

Service connection for retinopathy as secondary to diabetes mellitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service -connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On November 1965 pre-induction examination, the Veteran's uncorrected vision was 20/400 bilaterally.  On June 1966 (in service) examination his uncorrected vision was 20/400 bilaterally.  It remained the same on separation examination.  Astigmatism was diagnosed.  In his January 1968 report of medical history, the Veteran reported he had eye trouble.  He was noted to have defective vision. 

Private treatment records show sarcoidosis was diagnosed in September 1977.
In a January 2002 letter (received in September 2004), a private physician, Dr. Tessler, noted the Veteran was legally blind secondary to chronic uveitis, which was secondary to sarcoidosis.  

A July 2005 VA treatment record notes the Veteran's visual acuity was getting worse.  

On October 2005 VA examination, the examiner opined the Veteran was legally blind secondary to uveitis, which was secondary to sarcoidosis.  

An August 2007 private treatment record shows the Veteran was referred by Dr. Tessler for a consideration of corneal transplant.  Dr. Tessler noted he had been treating the Veteran since the 1970s.  He noted his depth of vision had been about 20/200 for many years, but was best corrected 20/400 in the right eye and 20/800 in the left eye on the most recent evaluation.  An October 2007 private treatment record from a different provider notes the Veteran had progressively decreasing vision in both eyes.

Private treatment records show diabetes mellitus was diagnosed as early as in May 2008.

An April 2009 treatment record notes it was unclear whether the Veteran had retinal disease because there was no view of posterior segments due to opacities.  

On August 2010 VA examination, the examiner was unable to determine the presence of diabetic retinopathy secondary to corneal condition.

In a March 2013 letter, Dr. Tessler noted the Veteran was legally blind and opined the "etiology of his problem is long standing uveitis coupled with diabetic retinopathy."

At the March 2013 Board hearing, the Veteran testified his visual acuity decreased significantly at about the same time his diabetes mellitus was diagnosed.  

On October 2013 VA examination, chronic uveitis, advanced band keratopathy, glaucoma, diabetes mellitus, and aphakia were diagnosed.  The examiner opined the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected diabetes mellitus.  The examiner explained the Veteran's visual impairment is secondary to chronic uveitis, which is secondary to sarcoidosis.  The examiner also opined the Veteran's eye condition was not at least as likely aggravated beyond its natural progression by the diabetes mellitus.  The examiner explained his visual impairment was secondary to chronic uveitis, which was secondary to sarcoidosis.  The examiner noted it was also documented he had intractable cystoid macular edema from the uveitis.  The examiner also noted that due to the advanced band keratopathy with diffuse dense corneal opacification, it was not possible to access the retina to determine if there was additional damage to the eye from the diabetes.  

On March 2016 VA diabetes examination, retinopathy was noted to be a complication of the Veteran's service-connected diabetes.  The examiner noted the Veteran is legally blind, has diabetic retinopathy and other significant visual problems.  

On March 2016 VA aid and attendance examination, diabetic retinopathy was diagnosed.  

The record includes both medical evidence that tends to support the Veteran's claim and medical evidence that is against his claim.  The credibility and weight to be attached to medical opinions is within the providence of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

With resolution of reasonable doubt in the Veteran's favor as required under (38 C.F.R. § 3.102), the Board finds the competent medical evidence establishes the Veteran has diabetic retinopathy.  Dr. Tessler, who had treated the Veteran for more than 30 years, and the March 2016 VA examiners diagnosed diabetic retinopathy.  Such diagnosis establishes a causal relationship between the service-connected diabetes mellitus and retinopathy on its face.  The Board acknowledges such eye disability was not diagnosed on March 2013 and October 2013 VA examinations or during an April 2009 VA evaluation.  However, the VA examiners and VA treatment provider who did not diagnose diabetic retinopathy did not conclude he did not have such disability, only that it could not be determined whether he did or did not due to difficulty viewing the retina during those evaluations.  In the March 2013 letter, the private treating physician also opined the Veteran's decreasing visual acuity was multifactorial, including the long-standing uveitis and diabetic retinopathy.  The October 2013 VA examiner opined the Veteran's visual impairment was not aggravated by the diabetes mellitus, but as discussed, that examiner noted the retina could not be viewed to determine whether he had retinopathy.  Accordingly, that opinion cannot be accorded any substantial value.  The Board finds no reason to question the expertise of the Veteran's private treating physician, who has treated him for decades and has shown familiarity with his record, and finds the March 2013 opinion to be highly probative evidence in the matter, and persuasive.  Resolving reasonable doubt in the Veteran's favor, the Board concludes that competent evidence supports the Veteran's claim, and that service connection for retinopathy, as a complication of his service-connected diabetes mellitus, is warranted.  [The Board notes the rating for visual impairment due to retinopathy is a down-stream issue not before the Board at this time.]  


ORDER

Service connection for bilateral retinopathy as secondary to service-connected diabetes mellitus is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


